Citation Nr: 1745425	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-08 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The Veteran had active service from September 1986 to May 1996.

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that (in pertinent part) continued 10 percent ratings for right and left knee disabilities. 

The Veteran and his wife testified before the undersigned Veterans Law Judge at an October 2013 Travel Board hearing.  A copy of the hearing transcript is of record. 

The appeal was then remanded by the Board in October 2014 for additional development.

During the course of this appeal, the Veteran reasonably raised the issue of entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

In March 2015, the Board decided the claims for increased rating for right and left knee disabilities, and remanded the TDIU issue for additional development.

In March 2017, the Board again remanded the TDIU claim for additional development.  

Jurisdiction of this matter currently resides with the RO in Houston, Texas. 

This appeal has been processed through the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.





FINDING OF FACT

The Veteran is not shown to have been unable to obtain or maintain gainful employment as a result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing entitlement to TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§  3.321 (b)(1), 4.16(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to TDIU.  During his hearing, held in October 2013, he testified to the following: he lost his job at a home supply store because he could no longer lift over 20 pounds, using stairs, carry things, or do heavy labor.  He had been recommended for a knee replacement.  He cannot run,  He uses braces for both knees, and must use a cane.  He can only stand for 10 to 15 minutes.  He falls at times.  The Veteran's spouse testified that at times he needs help getting out of bed, and that he cannot do things around the house.  

VA may assign TDIU where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.  TDIU may be assigned on a schedular basis under § 4.16(a) or on an extra-schedular basis under § 4.16(b).  Id.  The schedular basis requires that certain percentage requirements are met.  That is, if the Veteran has one service-connected disability, it must be rated at 60 percent or greater and if the Veteran has two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

"Substantially gainful employment" is that employment that "is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment will not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Additionally, the Court has recognized that, "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) ... [than] for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  While the former regulatory provision requires marked interference with employment, the latter requires evidence of unemployability.  Id.   

If the evidence preponderates in the Veteran's favor as to all elements, or is in equipoise, then the benefit must be granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Reports of psychiatric examination and treatment frequently include a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), a GAF scale includes scores ranging between zero and 100 which represent the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, an assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a) (2015).

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association  1994) ("QRDC DSM-IV").

The relevant time period is from the filing of the Veteran's claim to the date upon which he has been assigned a combined rating of 100 percent, i.e., April 27, 2010 to June 16, 2016.  See Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (holding that VA must consider a TDIU claim despite the existence of a schedular total rating if VA finds a separate service-connected disability supports a TDIU rating independent of the other 100 percent disability rating.).

Service connection is currently in effect for the following disabilities, with the following evaluations: major depression, evaluated as 10 percent disabling prior to July 5, 2011, as 30 percent disabling as of July 5, 2011, and as 70 percent disabling as of July 17, 2014; migraine headaches, evaluated as noncompensable prior to August 20, 2010, as 30 percent disabling as of August 20, 2010, and as 50 percent disabling as of June 16, 2016; chronic pain of undetermined etiology, evaluated as 40 percent disabling as of October 25, 2013; meniscal tear, right knee, evaluated as 20 percent disabling as of January 4, 2010; chondromalacia patella, left knee, evaluated as 10 percent disabling as or May 8, 1996; chondromalacia patella, right knee, evaluated as 10 percent disabling as of May 8, 1996, as 100 percent disabling between May 18, 2010 and June 30, 2010 (temporary total rating), and as 10 percent disabling as of July 1, 2010.  

The Veteran's current total combined rating for service-connected disabilities is 50 percent as of January 4, 2010, 100 percent between May 18, 2010 and June 30, 2010, 50 percent as of July 1, 2010, 60 percent as of August 20, 2010, 70 percent as of July 5, 2011, 80 percent as of October 25, 2013, 90 percent as of July 17, 2014, and 100 percent as of June 16, 2016.

Given the foregoing, prior to October 25, 2013, the Veteran is not shown to have met the minimum schedular requirements for TDIU, see 38 C.F.R. § 4.16 (a) (2016), and the only basis for the assignment of a TDIU is on an extraschedular basis.

Prior to October 25, 2013

A statement from the Veteran's former employer indicates that he had worked full time as a customer sales assistant until March 2009; no reason was provided as to why he left this job.

VA progress notes show that as of at least May 2009 (prior to the time period in issue) the Veteran reported that he was working at a retail job.  

VA Vocational Rehabilitation and Employment (VR&E) reports show that the Veteran was accepted into the program in January 2009.  A February 2009 report notes that his vocational goal was to obtain a degree in digital imagining and design, and that this was a sedentary position which is within his physical limitations.  Employment Plans (VA Form 28-8872) are of record covering the period between May 2009 and December 2016, which most recently note a program goal of entry-level employment in digital imaging and graphic design, or closely related field.  VR&E reports, dated between January and May of 2010, note that the Veteran was attending school for graphic design, and that he was working at a home supply store, with restrictions due to his knee disabilities.  The VR&E records contain the Veteran's transcripts from 2010 through Spring 2015.  

VA progress notes, dated during the period for which a 100 percent temporary total evaluation was in effect due to right knee surgery, see 38 C.F.R. § 4.29 (2016) (i.e., May 18, 2010 to June 30, 2010), note that the Veteran reported that he was receiving unemployment benefits, and that he used to work at a home supply store, but that he realized he could not return to that job at this time.   

Between 2011 and up to October 24, 2013, VA progress notes contain multiple notations showing that the Veteran reported that he was a student, and that he was both working and going to school full-time, to include notations that he was working with veterans at a college, and working in graphic design at a college.  See e.g., reports, dated in February, March, April and November 2011, April, July and September of 2012, October 2013.  He received ongoing treatment for a variety of symptoms during this time, to include psychiatric symptoms.  An October 22, 2013 report notes, "He reports to be managing his work as a graphic designer at the University pretty well."

Overall, VA progress notes show that his GAF scores ranged between 50 and 60, and that he was primarily afforded scores of 55 and 60.  See e.g., reports, dated in August 2010, March, August, and November of 2011, July, September and October of 2012, January 2013.

A June 2010 QTC examination report notes that the Veteran is in a vocational rehab program to become trained in digital imaging and graphic design, a desk job, since he cannot tolerate being up on his feet for a full 8 hour shift, and can no longer tolerate climbing stairs, squatting, carrying heavy boxes, and other such activities required in his job as a plumbing sales associate at a home supply store, relative to the bilateral knee condition.  Usual daily self-care remains intact.

An August 2011 QTC report contains diagnoses of major depressive disorder, and posttraumatic stress disorder (PTSD).  The Veteran reported that following separation from service, he had been a truck driver for eight years, followed by employment in a home supply store for 14 months.  The Axis V diagnosis was a GAF score of 60.  The effects of his symptoms were some argumentativeness at work and conflict with his first wife.  

A VA knee and lower leg disability benefits questionnaire (DBQ), dated in January 2013, contains diagnoses of degenerative joint disease, right knee, bilateral chondromalacia patella, and medical meniscus tear, right knee.  On examination, bilateral knee strength on flexion and extension was 5/5.  There was no instability.  The Veteran occasionally used a brace or a cane.  With regard to the impact on the Veteran's ability to work, there was no impact on sedentary work.  He is unable to stand for over 15 to 20 minutes.  He is unable to squat, climb stairs, or climb a ladder, and these limitations affect his ability to do physical work. 

The Board finds that a referral for an extraschedular rating is not warranted.  The criteria for rating the Veteran's major depression, migraine headaches, and bilateral knee disabilities include the symptoms that he has been found to have.  The evidence does not show that the Veteran has any symptoms that are not contemplated by the schedule; this is not a case where his levels of disability are not contemplated by the schedule.  The rating schedule includes levels of symptomatology that exceed what the Veteran has been shown to have.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a claimant is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose.  With regard to his psychiatric symptoms, his GAF scores indicate no more than moderate symptoms.  There is no history of hospitalization or surgery for his service-connected disabilities during the time period on appeal with the exception of right knee surgery in 2010.  The January 2013 VA opinion weighs against the claim.  For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration under 38 C.F.R. § 3.321 (b).

As of October 25, 2013

As of October 25, 2013, the Veteran is shown to have met the minimum schedular requirements for TDIU.  See 38 C.F.R. § 4.16 (a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  Factors such as employment history, and educational and vocational attainments, are for consideration. 

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Id.  

In July 2014, the Veteran was afforded a number of VA examinations.  The DBQs for these examinations show, in relevant part, that the examiner concluded that the Veteran did not have any limitations on his ability to work due to his chronic pain of undetermined etiology.

A VA mental disorders DBQ, dated in October 2014, shows that the diagnoses were major depressive disorder, moderate and recurrent, and PTSD.  The DBQ notes that the Veteran continued to attend a university with an anticipated completion date of May 2015, and that he had not had a steady job since 2008.  The Veteran complained of symptoms that included rage and outbursts of anger, flashbacks, intrusive memories, hypervigilance, physical altercations, and problems with concentration and memory.  His symptoms were noted to include difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.

A VA knee and lower leg DBQ, dated in December 2014, shows that the diagnoses were right knee meniscal tear, bilateral knee osteoarthritis, and bilateral patellofemoral pain syndrome.  On examination, bilateral knee flexion and extension strength was 5/5.  There was no instability, or muscle atrophy.  The Veteran occasionally used a brace on his right knee.  The impact on the Veteran's employment was that repetitive squatting and kneeling, and prolonged walking, was impaired.  However, the examiner noted that three were contradictions between the Veteran's testimony and the medical records.  For example the examiner noted that although the Veteran reported that he was unable to drive, he had driven over 50 miles for his examination, and that he was later going to drive over 70 miles for another examination.  The examiner was notified of the Veteran's assertion that he was unable to work at his job at a home supply store due to his knee symptoms, and stated, "This examination is not compatible with the Veteran's history of being unable to work."  

A VA headaches DBQ, dated in January 2015, shows that the Veteran complained of having four to five headaches per month, with some headaches lasting a week or more.  The diagnosis was migraine headache.  The examiner concluded that the Veteran's headaches impacted his ability to work to the extent that he reported that he missed work due to headaches at times.  The report notes that he worked as a shuttle bus driver for a university, and that he has a commercial driver's license.  

A VA knee and lower leg DBQ, dated in June 14, 2016, shows that the diagnoses were right knee meniscal tear, bilateral knee joint osteoarthritis, and bilateral patellofemoral pain syndrome.  On examination, bilateral knee flexion and extension strength was 5/5.  There was in instability, or muscle atrophy.  The Veteran occasionally used a brace, apparently for both knees, or a cane.  The impact on the Veteran's ability to work was that he could not kneel, squat or climb ladders, and that he should sit and rest his knees every half hour for at least a few minutes. 

Overall, VA progress notes show ongoing treatment for symptoms that included psychiatric and orthopedic symptoms.  A March 2015 report notes that he works in graphic design.  

The Board finds that the evidence of record is insufficient to show that the Veteran is unable to secure or follow a substantially gainful occupation because of his service-connected disabilities.  With regard to the Veteran's service-connected chronic pain, the July 2014 VA DBQ weighs against the claim.  For all other service-connected disabilities, the Veteran is shown to have some impairment due to psychiatric, neurological, and physical symptoms.  However, generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or any illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose.  The Veteran's testimony has been afforded reduced probative value (discussed infra).  The Board therefore finds that the Veteran does not meet the requirements for a TDIU.

The Board has considered the Veteran's statements, and his spouse's testimony, that the Veteran should be entitled to a TDIU.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a TDIU.  However, as noted by the December 2014 VA examiner, the Veteran has presented contradictory testimony.  Specifically, although he had reported that he was unable to drive, the examiner noted that had driven over 50 miles for his examination, and that he was later going to drive over 70 miles for another examination.  The examiner concluded that the examination is not compatible with the Veteran's history of being unable to work.  When read in context, the Board finds that the probative value of his testimony warrants decreased probative value.   Acevedo v. Shinseki, 25 Vet. App. 286, 293-94 (2012) (medical reports should be read as a whole, in their full context); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (in determining whether documents submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant).  In this regard, a later report (the January 2015 headache DBQ) notes that he worked as a shuttle bus driver for a university, and that" he has a commercial driver's license."  Id.  There are also multiple subsequently-dated notations that the Veteran was working in paratransit, or as an Uber driver.  See e.g., June 2016 VA mental disorders DBQ; VA progress notes, dated between January and March of 2017.  Disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  The Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are therefore more probative than the Veteran's assessment of the severity of his disabilities, and the lay testimony.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of this matter on that basis.  38 U.S.C.A. § 5107 (b).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded examinations. 

The Board acknowledges that none of the examinations definitively address the collective impact of his service-connected disabilities on his employment.  However, VA's duty to assist in a claim for TDIU "does not require obtaining a single medical opinion regarding the combined impact of all [of a veteran's] service-connected disabilities."  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (holding that VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  "A combined-effects medical examination report or opinion is not required per se by any statute, regulation, or policy to properly decide entitlement to TDIU for a veteran with multiple service-connected disabilities."  See Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  To the contrary, the need for such an examination report or opinion "with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis, and depends on the evidence of record at the time of decision by [the AOJ] or the Board."  Id.   

In this case, as in Floore, the Veteran has not suggested that the VA opinions were inadequate, other than the fact that none of them addressed the combined effects of the Veteran's service-connected disabilities on his ability to obtain substantially gainful employment.  The question is whether the medical evidence of record sufficiently describes the impact, or lack thereof, of the Veteran's service-connected disabilities on his employability to allow the Board to make an informed decision.
The relevant time period on appeal ended in June 2016, such that additional examination or other development would be unlikely to provide probative evidence, and the Board has determined that the evidence of record is sufficient to adjudicate the claim.  

In March 2017, the Board remanded this claim.  The Board directed the TDIU claim be adjudicated, and in June 2016 this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

TDIU is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


